Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The status of the parent must be updated at the beginning of the specification.

	There is no basis in the parent for the “70 or less” ratio claimed. There is no basis for some of the species of claim 4. The effective filing date for all claims is 6/29/20.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shindo 2020/0001143.
The reference exemplifies (#1) golf ball cores of polybutadiene (ie applicant’s “a”), zinc acrylate (ie applicant’s “b”), peroxide (ie applicant’s “c”) and propylene glycol (ie applicant’s “d”). 

In regards to applicant’s dependent claims:
Sulfur compounds may be included (paragraph 51).
The hardness difference between the centerpoint and surface of the core is 26.2 (see table 3).

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura 2019/0290971.
The reference exemplifies (#4) golf ball cores of polybutadienes (ie applicant’s “a”), zinc acrylate (ie applicant’s “b”), peroxide (ie applicant’s “c”), antioxidant, ZnO, Zn pentachlorothiophenol (ie applicant’s “e”) and ethylene glycol (ie applicant’s “d”). 

In regards to applicant’s dependent claims:
The hardness difference between the centerpoint and surface of the core is 27 (see table 4).

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe 2019/0321688.
4, Zn pentachlorothiophenol (ie applicant’s “e”) and propylene glycol (ie applicant’s “d”). 

In regards to applicant’s dependent claims:
The hardness difference between the centerpoint and surface of the core is 22.8 (see table 4).

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe 2020/0023240.
The reference exemplifies (#3) golf ball cores of polybutadienes (ie applicant’s “a”), zinc acrylate (ie applicant’s “b”), peroxide (ie applicant’s “c”), antioxidant, ZnO,  BaSO4 , Zn pentachlorothiophenol (ie applicant’s “e”) and propylene glycol (ie applicant’s “d”). 

In regards to applicant’s dependent claims:
The hardness difference between the centerpoint and surface of the core is 22.8 (see table 4).


Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive.


It is unclear how much alcohol relative to rubber is used by Kerns. The amount is in stoichiometric excess to the nickel (paragraph 57), but the amount of nickel relative to the diene monomers (or final rubber) is not quantified.

The terminal disclaimer overcomes the obviousness double patenting.

Applicant argues that the 1.130 declaration removes the rejections based on 102(a)(1).
This is not convincing. MPEP717.01(a)(1) requires a reasonable explanation of the presence of the additional inventors listed on the reference. For the “extra” inventors of the cited prior art, the declaration merely states they “invented subject matter disclosed but not relied upon”. Nothing specific about what these “extra” inventors contributed is provided. This does not appear to meet the reasonable explanation requirement.
Page 39 of the accompanying training slides explains that a reasonable explanation would be of the form “Bob invented Y”. This training is available at USPTO.gov.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	2/25/22